Citation Nr: 1755803	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to April 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared before the undersigned at a June 2017 Board videoconference hearing.

The issue of entitlement to service connection for a bilateral hearing loss disability is in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has competently and consistently reported that ringing in the ears began in service following a mortar attack, and symptoms continued with exposure to helicopter noise, and he has a diagnosis of chronic tinnitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303(b), 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 C.F.R. § 3.303(b) (2017), service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  Tinnitus is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b), 3.307, and 3.309 apply to the claim for service connection for bilateral tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 22 Vet. App. 258, 260 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  

Here, a March 2013 note from Dr. Heyboer indicated that the Veteran had a history of chronic tinnitus.  At his Board hearing, the Veteran reported that he began to experience ringing in his ears following a mortar blast in service, and such ringing has continued since service.  The Board notes that the Veteran is competent to testify as to the presence and onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that "ringing in the ears is capable of lay observation").  Further, the Veteran has consistently reported that the onset of the ringing in his ears followed the mortar attack in service, and continued with exposure to helicopters, and as such, the Board finds the Veteran's reports are credible.  The Board finds that noise exposure is consistent with his Military Occupational Specialty as a Flight Operations Specialist.  Accordingly, the Board concedes his exposure to in-service acoustic trauma.

A private July 2010 medical opinion from Dr. Sprik suggested that the Veteran's tinnitus was likely contributed to by intense military noise exposure.  

The January 2013 VA examiner concluded that the tinnitus was less likely than not related to in-service injury, event or illness, reasoning that most tinnitus was associated with hearing loss such that any acoustic trauma loud enough in the military to cause tinnitus would also have caused hearing loss.   

In sum, the Board finds that tinnitus had its onset and was shown in service and that there have been subsequent manifestations of tinnitus during the appeal period.  As such, pursuant to 38 C.F.R. § 3.303(b) (2017), as the Veteran's tinnitus (a chronic disease for purposes of VA regulations) was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the Board concludes that tinnitus was incurred in service, and the Veteran's claim is therefore granted.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran contends that he is entitled to service connection for a hearing loss disability.  He reported that following a mortar attack during service he experienced hearing loss.  He explained that he did not immediately seek treatment for his hearing loss, because he relied on information from his peers suggesting his symptoms would improve with time.  When the Veteran later sought medical treatment in service, service treatment records show that he was experiencing trouble hearing in his right ear, and both ears were plugged with cerumen, and flushed.   

A private July 2010 medical opinion from Dr. Sprik does not specify whether Maryland CNC testing was performed.  

Although a VA audiological examination in January 2013 is of record, the Board finds that this examination is not adequate.  Specifically, the examination concluded that there was not a bilateral hearing loss disability according to VA standards based on record review, specifically considering the July 2010 and in-service audiological testing.  The Veteran and his representative have suggested that an in-person examination is necessary, in order to conduct audiological testing, to include the Maryland CNC testing to show whether the Veteran currently experiences a bilateral hearing loss disability.  The Board agrees that remand is necessary to afford the Veteran a VA audiological examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").

The absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, service treatment records show that the Veteran's hearing manifest differently on pre induction and later testing during service, and yet, this possible threshold shift was not discussed by the examiner.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  The examiner's opinion as to the etiology of the disability should consider the Veteran's assertions regarding in-service acoustic trauma, to include noise from helicopters in the course of working in flight operations, and from mortar attack.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed hearing loss disability.  Provide the examiner with access to the Veteran's electronic claims folder, to include access to Virtual VA and VBMS records.  

Following an in-person examination, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has bilateral hearing loss that was incurred in or aggravated by service, to include his acoustic trauma in service.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should also note that the absence of in- service evidence of a hearing disability is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


